Title: To George Washington from Clement Biddle, 18 May 1799
From: Biddle, Clement
To: Washington, George



Dear sir
Philadelphia May 18. 1799

I cannot find the person who made the Machines for raking Meadows—he has removed from Kensington and I can learn no more of him or his machines.
The sellers of Shad & herrings tell me they are very dull sale & a worse prospect at this Market—they ask 4 Drs ⅌ bbl for Herrings but nobody to buy them & shad are merely retailed by the single barrel—Flour is 9 to 9½ Ds. for Super fine, common in proportion rather dull, wheat 13/—but the market depends on the Opening the market to Hispaniola—reports of this Day say the British have declared that Island independant but we hear nothing from Dr Stevens our Consul General & Commissioner who was Authorised to treat for Opening the Trade. I am very respectfully Yr mo. Obed. & very humle serv.

Clement Biddle

